Citation Nr: 0412491	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



REMAND

The veteran served on active duty from March 1943 to July 
1952.  He died in January 2002 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in March 
2002.  She was given notice in July 2002 of the evidence 
needed to substantiate her claim in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  

A review of the record shows that the veteran died in January 
2002 due to lung cancer which metastasized to the bones.  At 
the time of his death, service connection was in effect for 
inactive pulmonary tuberculosis for which a 30 percent rating 
had been in effect since April 1995.  The veteran had been 
medically separated from service due to pulmonary 
tuberculosis and service connection for pulmonary 
tuberculosis had been in effect since 1952.  

The appellant has argued that the service-connected 
tuberculosis was a contributory cause of death within the 
meaning of 38 C.F.R. § 3.312 since the veteran's lungs may 
have been in a weakened condition which contributed to or 
hastened his death.  

The RO has not adequately developed the evidence as to 
whether there is a basis for the granting of service 
connection for the cause of the veteran's death, or whether 
pulmonary tuberculosis may have constituted a contributory 
cause of death, as contended by the appellant.  These matters 
must be fully developed in accordance with the VCAA before 
the appeal can proceed.  The available treatment records 
supplied by the appellant are dated through January 9, 2002, 
and the veteran died on January [redacted], 2002.  Therefore, the 
Board finds that the RO should request that the appellant 
identify and/or submit treatment records, if any, for the 
veteran for the period from January 9, 2002, until his death 
at home on January [redacted], 2002.  Additionally, the RO should 
have a specialist review the veteran's treatment records and 
render an opinion as to whether it is at least as likely as 
not that the veteran's pulmonary tuberculosis contributed 
substantially or materially to his death.  

Therefore, this matter is REMANDED for the following action:

1.  The RO should request that the 
appellant identify and/or submit 
treatment records for the veteran, if 
any, from January 9, 2002, through 
January [redacted], 2002.  

2.  The claims folder for the veteran 
should be referred to an appropriate 
specialist for opinions as to the 
following:

?	Is it at least as likely as not 
that the veteran's service-
connected pulmonary tuberculosis 
was etiologically related to the 
lung cancer that cause his death?

?	If not, is it at least as likely as 
not that the service-connected 
pulmonary tuberculosis contributed 
substantially or materially to the 
veteran's death, combined with 
other disability which led to 
death, or aided or lent assistance 
to the cause of death?  In 
responding to this question, the 
physician should consider the 
following:

o	Did the pulmonary tuberculosis 
result in debilitating effects 
and general impairment of 
health to an extent that it 
rendered the veteran 
materially less capable of 
resisting the effects of the 
lung cancer primarily causing 
death?

o	Is there a reasonable basis 
for holding that the pulmonary 
tuberculosis was of such a 
debilitating nature as to have 
had a material influence in 
accelerating death?

4.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims.  If the benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claim 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

